Nichols, Judge.
Mrs. Doris J. Hale sued J. C. Hardage, trading as Crystal Cleaning Service. The defendant demurred to the petition, the plaintiff filed an amendment, and the defendant renewed his demurrers. Therafter, on September 22, 1959, the trial court rendered a judgment sustaining the defendant’s general demurrer but allowed the plaintiff time in which to amend. The only judgment excepted to was the judgment above referred to, and while the writ of error states that no further amendment was filed by the plaintiff it is not shown that a final judgment was rendered after the time allowed the plaintiff to amend had expired. Held:
“ 'Where it does not appear from the record that the trial court has rendered a judgment on the sufficiency of the pleadings after the expiration of the time allowed for amendment and where there is no assignment of error on any such subsequent order, the writ of error is premature and must be dismissed by this court. Weinstein v. Bothberg, 87 Ga. App. 94, *44■ 97 (73 S. E. 2d 106).’ Motels, Inc. v. Shadrick, 96 Ga. App. 464, 465' (100 S. E. 2d 592).” Levy v. Logan, 98 Ga. App. 584 (1) (106 S. E. 2d 185); Atlanta Newspapers, Inc. v. McLendon, 95 Ga. App. 601 (98 S. E. 2d 195). Accordingly, the writ of error in the present case must be dismissed.
Decided January 19, 1960.
E. B. Cartledge, Jr., John W. Denney, for plaintiff in error.
Swift, Pease, Davidson & Chapman, contra.

Writ of error dismissed.


Felton, C. J., and Quillian, J., concur.